Exhibit 10.3(b)

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of February 22, 2003 (the "Employment
Agreement"), by and between TheStreet.com, Inc., a. Delaware corporation (the
"Company"), and James Cramer ("Cramer").

WHEREAS, Cramer has been employed by the Company pursuant to an employment
agreement dated May 7, 1998 modified as of February 22, 1999 and amended and
restated as of January 1, 2002 ("the Prior Agreement"), which Prior Agreement
contained a provision pursuant to which the Company agreed to indemnify and hold
harmless Cramer against certain losses incurred by him as a result of his
furnishing of on-air radio hosting services under Cramer's agreement with
Premiere Radio Networks, dated April 4, 2001 (the "Premiere Agreement");

WHEREAS, the Company and Cramer wish to supersede the Prior Agreement with this
Employment Agreement;

WHEREAS, the Premiere Agreement was terminated by the parties as of December 30,
2002, and the Company entered into an agreement with Buckley Broadcasting
Corp.-WOR ("Buckley") dated December 30, 2002 (the "Radio Agreement"), under
which the Company agreed to furnish certain of its personalities, including
Cramer, to perform on-air hosting and other customary radio programming
services, as more fully described therein ("Radio Services"), in connection with
the broadcasting of radio programming thereunder; and

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

Section 1. Duties.

(a) The Company hereby appoints Cramer, and Cramer hereby accepts the
appointment, as an outside contributor for the Company, This Employment
Agreement shall be effective from the date hereof and shall expire on February
21, 2004, unless sooner terminated in accordance with Section 4 hereof (the
"Term"). During the Term, except during any week when Cramer is on vacation as
set forth in Section 2(c) hereof, Cramer will author no fewer than twelve (12)
articles per week intended for publication in TheStreet.com's publications. The
Company agrees that during the Term, it shall include an appropriate reference
to Cramer (e.g., the current reference to "Cramer's Latest") on the home page of
the web sites for which Cramer writes. In addition, Cramer agrees to write for
such other products as the parties mutually agree during the Term, including,
without limitation, the product known as "Action Alerts PLUS". During the Term,
the Company agrees to provide an assistant for Cramer, who shall be an employee
of the Company, and who shall be subject to all laws, rules, regulations and
policies, including TheStreet.com's Policy on Investments, a copy of which is
attached as Exhibit A hereto (the "Investment Policy"), as are applicable to
employees of the Company, and shall be located at the Company's offices. For
purposes of the Investment Policy, Cramer's assistant shall be subject to the
trading restrictions applicable to "Editorial Staffers," notwithstanding the
fact that such assistant shall perform only duties associated with the
designation of "Business Staffer" under the Policy.

(b) Cramer agrees to perform faithfully his duties as an outside contributor
pursuant to this Employment Agreement to the best of his abilities. In
connection with the preparation of articles during the Term, Cramer shall
communicate solely with the Company's Editor-in-Chief or his or her designee.
During the Term, Cramer must comply with all laws applicable to the Company's
employees, as well as, to the extent provided herein, the Investment Policy and,
to the extent Cramer writes for the product known as "Action Alerts PLUS" or any
other newsletter product, to the applicable Policy for Writers of Investment
Newsletters, a copy of which is attached as Exhibit B hereto (the "Newsletter
Policy"). For purposes of the Investment Policy, Cramer shall be deemed an
"Outside Contributor" as that term is defined in such Policy, and shall be
subject only to the restrictions in the Policy that pertain to Outside
Contributors. Cramer agrees that he shall be obligated to comply with any
provisions of the Investment Policy that pertain to Outside Contributors,
including those pertaining to disclosure, and with all provisions of the
Newsletter Policy, as they may be implemented or amended from time to time
throughout the Term; provided however that if the Investment Policy, Newsletter
Policy and/or disclosure provisions implemented or amended by the Company during
the Term differ from the policies in place on the date hereof in any way which
Cramer believes, in his sole discretion, will have a materially adverse effect
on Cramer's outside business activities, then Cramer shall be entitled to
voluntarily resign without Good Reason as set forth in Section 4(a) hereof, and
such resignation shall not be considered a breach of this Agreement.

(c) Subject to Cramer's personal and professional availability, and consistent
with past practice, during the Term Cramer also agrees to provide other
reasonable services upon reasonable advance notice from the Company's Chief
Executive Officer, including, without limitation, Radio Services, participation
in the Company's interactive chat rooms on its web site and those on any other
web-sites established by the Company acting alone or together with a business
partner, and attendance at charitable events or other events at which the
Company deems Cramer's attendance beneficial. The above activities may include
streaming audio to the Company's web site, and any other web sites established
by the Company acting alone or together with a business partner. The Company
expressly acknowledges, however, that Cramer shall not be required to perform
any of the services set forth in this Section 2(c) if performance of such
services would interfere with any of Cramer's outside activities.

(d) The Company agrees that Cramer shall render his services to the Company
hereunder on a non-exclusive basis, provided however that Cramer covenants that
during the Term he shall not be under or subject to any contractual restriction
that is inconsistent with the performance of his duties hereunder. In this
regard, without limiting the generality of the foregoing, the Company
acknowledges and agrees that, notwithstanding the services Cramer shall provide
hereunder, Cramer (a) shall be entitled to engage, and will continue to engage,
in other journalistic, writing and media endeavors, including, without
limitation, writing for magazines, television and radio appearances, the writing
of books, and, subject to the restriction in Section 5(a) hereof, various other
on-line media projects, provided that in the event Cramer does accept such
engagements, he shall use reasonable efforts to ensure that the byline for any
articles he authors, and the comparable on air indication for nonprint media,
refer to Cramer as a Market Commentator for the Company; and (b) shall be
entitled to engage, and will continue to engage, in extensive investing and
trading in securities, rights and options relating thereto and contracts in
stock indexes, foreign currencies and financial instruments (collectively,
"Securities Activities"). Further, the Company acknowledges and agrees that
Cramer shall be entitled to engage, and will continue to engage, in Securities
Activities on behalf of other persons or entities (including Cramer and members
of his family) and that Cramer's wife may also engage in extensive Securities
Activities. (All such Securities Activities that Cramer's wife, Cramer's
affiliates or Cramer may engage in from time to time are collectively referred
to herein as the "Relevant Securities Activities.") In connection with the
foregoing, the Company further acknowledges and agrees that:

(i) The Relevant Securities Activities will often involve Cramer's beneficial
ownership in and/or trading of securities or other financial instruments that
are the subject of, or otherwise mentioned, referred to or discussed in,
articles written by Cramer for the Company, and that the Relevant Securities
Activities involving such securities or other financial instruments may occur at
any time before or after the publication date of an issue of any article on
TheStreet.com in which such securities or other financial instruments are
mentioned, referred to or otherwise discuss by Cramer in such article.

(ii) Cramer shall not have access to articles written for the Company by other
writers, or information regarding such articles, prior to publication, except
for articles that Cramer is writing or projects in which Cramer is involved.
Furthermore, the Company will endeavor to keep Cramer unaware, in any and all of
his capacities, of the final content or publication schedule of articles,
columns or other writings scheduled for publication on TheStreet.com that cover
or discuss publicly traded securities other than the articles or columns or
other written materials prepared by Cramer for publication in TheStreet.com.

(iii) Notwithstanding any policy of the Company to the contrary, the Relevant
Securities Activities, insofar as they are conducted in a manner that does not
violate the express provisions of the Investment Policy, the Newsletter Policy
and applicable law, will not be deemed to in any way violate or breach any other
procedures, policies or practices of the Company now or hereafter in effect with
respect to Cramer, including, but not limited to, any other conflict of interest
rules or securities trading policies or other rules or procedures that otherwise
may apply generally to writers for the Company regarding their right to engage
in the trading of securities or other Relevant Securities Activities, and
further, that any such policies shall not be applicable to Cramer in connection
with his services hereunder.

(iv) Provided Cramer is not in material breach of any of his obligations
hereunder, including any obligation under applicable law, and without limiting
the express provisions of this Agreement, the Company irrevocably waives and
releases Cramer, his affiliates, and members of his immediate family from any
duty, fiduciary or otherwise, that Cramer or any of them may owe, or be deemed
to owe, the Company that may in any way prohibit or limit the Relevant
Securities Activities, insofar as they involve the trading and/or ownership of
securities or other financial instruments that are the subject of or are
otherwise referred to or discussed in the articles prepared by Cramer pursuant
to this Agreement, and acknowledges and agrees that such Relevant Securities
Activities do not, and will not, constitute a misappropriation of the Company's
property or a breach of any fiduciary or other duty Cramer may owe the Company
hereunder.

(v) The Company warrants and agrees that each of the articles prepared by Cramer
and published by the Company shall provide appropriate disclosure relating to
the Relevant Securities Activities, as set forth in the Investment Policy. The
Company further agrees that it shall not, without Cramer's written consent,
disclose any non-public information regarding securities positions provided by
Cramer to the Company pursuant to the Investment Policy to anyone other than the
Company's senior management and senior editorial staff or its legal advisers, on
a confidential, "need to know" basis, or as required by any court of competent
jurisdiction or other federal or state governmental or regulatory authority.

(e) The Company agrees, to the extent permitted by applicable law, to defend,
indemnify and hold harmless Cramer against any and all loss, damage, liability
and expense, including, without limitation, reasonable attorneys' fees,
disbursements, court costs, and any amounts paid in settlement and the costs and
expenses of enforcing this Section of this Agreement ("Loss"), which may be
suffered or incurred by Cramer in connection with the provision of his services
hereunder or under the Prior Agreement, including, without limitation, any
claims, litigations, disputes, actions, investigations or other matters relating
to any securities laws or regulations, or the violation or alleged violation
thereof (the "Securities Actions"), provided that such Loss (i) arises out of or
in connection with the performance by Cramer of his obligations under this
Agreement and (ii) is not the result of any breach by Cramer of his obligations
hereunder, and provided further that with respect to any Securities Actions, the
Company shall be under no obligation to defend, indemnify or hold harmless
Cramer if Cramer has not acted with a reasonable, good faith belief that his
actions were in no way violative of any securities laws or regulations. With
respect thereto, the termination of any action, suit or proceeding by judgment,
order, settlement, conviction, or upon a nolo contendere plea or its equivalent,
shall not, of itself, create a presumption that Cramer did not act with a
reasonable, good faith belief that his actions were in no way violative of any
securities laws or regulations. Further, to the extent that Cramer has been
successful on the merits or otherwise in defense of any Securities Action, or in
defense of any claim, issue or matter therein, he shall be defended, indemnified
and held harmless by the Company as required herein. Expenses (including
reasonable attorneys' fees, disbursements and court costs) incurred by Cramer in
defending any Securities Action shall be paid by the Company in advance of the
final disposition of such Securities Action upon receipt of an undertaking by or
on behalf of Cramer to repay such amount if it shall ultimately be determined
that Cramer is not entitled to be indemnified by the Company pursuant hereto.

(f) In addition to the indemnification provided in Section 1(e), the Company
agrees, to the extent permitted by applicable law, to defend, indemnify and hold
harmless Cramer against any Loss, including, without limitation, reasonable
attorneys' fees, which may be suffered or incurred by Cramer in connection with
the provision of his services under and during the term of the Premiere
Agreement, to the extent Cramer is not indemnified by Premiere pursuant to the
Premiere Agreement; provided that the Company shall be under no obligation to
defend, indemnify or hold harmless Cramer with respect to any Loss resulting
from actions by Cramer that are or were intentionally (x) slanderous, libelous
or defamatory in any manner, (y) violative of any copyright, trade secret,
trademark, right of privacy, right of publicity or any other proprietary right
of any third party, or (z) violative of any law, statute, rule, regulation,
ordinance or order. In any case in which Cramer is entitled to indemnification
by Premiere under the Premiere Agreement, Cramer shall use his reasonable
efforts to obtain such indemnification, and shall keep the Company informed of
his efforts in so doing; however, Cramer's inability to obtain indemnification
from Premiere shall not effect his right to indemnification hereunder. Cramer
shall promptly notify the Company in writing of any proceeding for which
indemnification is sought, provided that any failure to so notify the Company
will not relieve the Company from any liability or obligation it may have to
Cramer except to the extent of any material prejudice to the Company resulting
from such failure. If Cramer is unable to obtain indemnification from Premiere
under the Premiere Agreement, Cramer shall, upon the Company's reasonable
request, assign to the Company his right to be indemnified by Premiere. If any
such proceeding is brought against Cramer, the Company will be entitled to
participate therein and to assume and control the defense thereof with counsel
satisfactory to the Company. Cramer shall be obligated to cooperate reasonably
with the Company, at the expense of the Company, in connection with such defense
and with the compromise or settlement of any such proceeding. Neither Cramer nor
the Company shall settle or dispose of any proceeding (other than a settlement
or disposition that involves solely a payment of money damages by the Company
and results in a release of all liability) without the prior written consent of
the other, which consent shall not be unreasonably withheld.

Section 2. Compensation.

(a) Salary. During the Term, as compensation for his services hereunder, the
Company shall pay to Cramer a salary of Three Hundred Sixty Thousand Dollars
($360,000) per annum (the "Annual Salary"), payable in accordance with the
Company's standard payroll policies. All applicable withholding taxes shall be
deducted from such payments. The Annual Salary shall be reviewed at least
annually during the Term, and may be increased in the discretion of the Chief
Executive Officer and the Compensation Committee of the Company's Board of
Directors.

(b) Bonus.  Except as set forth in Section 4 hereof, in addition to the Annual
Salary, Cramer shall be entitled to receive additional bonus compensation, which
may be cash and/or equity compensation for his employment during calendar year
2003 (the "Annual Bonus") in accordance with the mutually agreed upon bonus
schedule for management and other significant employees, which shall be based
upon achievement of the Company's financial goals as determined by the
compensation Committee.

(c) Stock Options and Restricted Stock Awards. Cramer has been awarded the
following option grants: (i) On May 7, 1998 Cramer was granted a nonqualified
option to purchase 66,666 shares (as adjusted) of the Company's common stock,
par value $.01 ("Common Stock") at an exercise price of $.033 per share, which
grant shall remain in effect in accordance with the terms of a Nonqualified
Employee Stock Option Agreement between the Company and Cramer, ( an "Option
Agreement") dated as of the grant date, as well as theTheStreet.com, Inc. 1998
Stock Incentive Plan, as amended and restated (the "Plan"); (ii) On February 22,
1999, the Company granted to Cramer a nonqualified option to purchase 333,333
shares of Common Stock, which grant shall remain in effect in accordance with
the terms of the Plan and an Option Agreement dated as of the grant date; (iii)
On May 10, 1999, the Company granted to Cramer a nonqualified option to purchase
7,500 shares of Common Stock, which grant shall remain in effect in accordance
with the terms of the Plan and an Option Agreement dated as of the grant date;
(iv) On December 30, 1999, the Company granted to Cramer a nonqualified option
to purchase 30,000 shares of Common Stock which, in accordance with the terms of
the Plan and an Option Agreement dated as of the grant date expired on March 31,
2001; (v) On January 1, 2001, the Company granted to Cramer an award of 100,000
shares of Restricted Stock (as such term is defined in the Plan) which award
shall remain in effect in accordance with the terms of the Plan and a Restricted
Stock Agreement between the Company and Cramer dated as of the grant date; (vi)
On February 13, 2001, the Company granted to Cramer a nonqualified option to
purchase 15,000 shares of Common Stock, which grant shall remain in effect in
accordance with the terms of the Plan and an Option Agreement dated as of the
grant date; (vii) On February 12, 2002, the Company granted to Cramer a
nonqualified option to purchase 15,000 shares of Common Stock, which grant shall
remain in effect in accordance with the terms of the Plan and an Option
Agreement dated as of the grant date; and (viii) On January 1, 2003, the Company
granted to Cramer a nonqualified option to purchase 75,000 shares of Common
Stock, which grant shall remain in effect in accordance with the terms of the
Plan and an Option Agreement dated as of the grant date. In addition to the
Annual Salary, Cramer may, in the discretion of the Compensation Committee of
the Company's Board of Directors, be granted awards under the Plan on an annual
or other basis as compensation for the performance of his services hereunder.

(d) Vacation. During each year of the Term, Cramer shall be entitled to six (6)
weeks of paid vacation.

(e) Benefits. During the Term, Cramer shall be entitled to participate in any
group insurance, accident, sickness and hospitalization insurance, and any other
employee benefit plans of the Company in effect during the Term, including plans
available to the Company's executive officers, and Cramer shall have the right
to reimbursement, upon proper accounting, of reasonable expenses and
disbursements incurred by him in the course of his duties hereunder.

Section 3. Expense Reimbursement.

During the Term, Cramer shall have the right to reimbursement, upon proper
accounting, of reasonable expenses and disbursements incurred by him in the
course of his duties hereunder.

Section 4. Employment Termination.

(a) At any time during the Term and except as otherwise provided in Sections
4(b) and 5(c) hereof, the Company shall only have the right to terminate this
Employment Agreement and Cramer's employment with the Company hereunder, and to
give Cramer notice of such termination as of a date not earlier than seven (7)
days from such notice, because of (i) Cramer's willful misconduct or gross
negligence in the performance of his obligations under this Employment
Agreement, (ii) dishonesty or misappropriation by Cramer relating to the Company
or any of its funds, properties, or other assets, (iii) inexcusable repeated or
prolonged absence from work by Cramer (other that as a result of, or in
connection with, a disability), (iv) any intentional or reckless unauthorized
disclosure by Cramer of confidential or proprietary information of the Company
which is reasonably likely to result in material harm to the Company, (v) a
conviction of Cramer (including entry of a guilty or nolo contendere plea) of a
felony involving fraud, dishonesty, moral turpitude, or involving a violation of
federal or state securities laws, (vi) the entry of an order, judgment or
decree, of any court of competent jurisdiction or any federal or state
authority, enjoining Cramer from violating the federal securities laws, or
suspending or otherwise limiting Cramer's right to act as an Investment adviser,
underwriter, broker or dealer in securities, (vii) a finding by a court of
competent jurisdiction in a civil action or a finding by the Securities and
Exchange Commission that Cramer has violated any federal or state securities
law, or (viii) the failure by Cramer to perform faithfully his duties hereunder
or other breach by Cramer of this Employment Agreement and such failure or
breach is not cured, to the extent cure is possible, by Cramer within thirty
days after written notice thereof from the Company to Cramer (each individually,
and all collectively, "Cause"). If this Employment Agreement and Cramer's
employment with the Company hereunder is terminated for Cause, or if Cramer
voluntarily resigns from the Company without Good Reason, during the Term, the
Company shall pay Cramer all earned but unpaid portions of the Annual Salary
through the date of termination, and following any such termination, Cramer
shall not be entitled to receive the Annual Bonus or any other payment, except
as provided for hereunder with respect to any period after such termination.

(b) This Employment Agreement and Cramer's employment with the Company hereunder
may also be terminated by the Company without Cause, or by Cramer in the event
of a material breach of this Agreement by the Company, which is not cured, to
the extent cure is possible, within thirty days after written notice thereof
from Cramer to the Company (such breach constituting "Good Reason"). In the
event that Cramer's employment with the Company shall terminate during the Term
on account of termination by the Company without Cause, or by Cramer with Good
Reason, then the Company shall pay Cramer all earned but unpaid portions of the
Annual Salary through the date of termination, and Cramer shall not be entitled
to receive any other payment, except as provided in the Option Agreement, with
respect to any period after such termination.

(c) This Employment Agreement and Cramer's employment with the Company hereunder
shall terminate immediately and automatically on the death or Disability (as
defined below) of Cramer or the liquidation or dissolution of the Company or
other shutdown of the business then conducted by the Company. If this Employment
Agreement and Cramer's employment with the Company hereunder is terminated on
account of Cramer's death or Disability, or because of a liquidation or
dissolution of the Company or other shutdown of the business then conducted by
the Company, during the Term, then the Company shall pay Cramer all earned but
unpaid portions of the Annual Salary through the date of termination, and
following any such termination, neither Cramer, nor his estate, conservator or
designated beneficiary, as the case may be, shall be entitled to receive any
other payment, except as provided in the Option Agreement, with respect to any
period after such termination.

(d) Upon the termination of this Employment Agreement pursuant to Section 4
hereof, the Company shall have no further obligations under this Employment
Agreement; provided however that Sections 5, 6, 7, 8, 9, 10, 11, 12, 14, 15, 16,
17, 18 and 19 hereof shall survive and remain in full force and effect in
accordance with their terms.

Section 5. Covenant Not to Compete.

(a) Cramer hereby agrees that, during the period from the Commencement Date
through the end of the Term, he will not (i) author articles or columns for any
other on-line financial publication that competes directly with the business of
the Company as it is then constituted without first notifying the Company and
securing its consent, which consent shall not be unreasonably withheld, and (ii)
will not act as a lender to, or stockholder, director, principal, owner, or
partner of, any other start-up on-line business that competes directly with the
business of the Company as it is then constituted. The Company understands and
acknowledges that Cramer is a party to agreements pursuant to which Cramer
writes articles for certain print publications, including, without limitation,
New York Magazine (the "Other Publications"), which may subsequently publish
Cramer's articles on-line on their respective web-sites. The Company agrees that
publication of Cramer's articles in the manner set forth in the preceding
sentence shall not constitute a breach of this Section 5.

(b) Cramer hereby agrees that for a period of eighteen (18) months following the
cessation of Cramer's employment with the Company hereunder, he will not author
articles or columns for any other on-line financial publication that competes
directly with the Company without first notifying the Company and securing its
consent, which consent shall not be unreasonably withheld.

(c) Cramer hereby agrees that, during the period from the Commencement Date
through the end of the first eighteen (18) months after the cessation of
Cramer's employment with the Company hereunder, he will not solicit for
employment, in any business enterprise or activity, any person who was employed
by the Company during the six months prior to the cessation of his employment.
Notwithstanding the foregoing, Cramer shall be permitted to solicit for
employment David Peltier and Joan Kabouchy free of the restrictions set forth in
this Section 5(c).

(d) The parties acknowledge that the restrictions contained in this Section 5
are a reasonable and necessary protection of the immediate interests of the
Company, and any violation of these restrictions would cause substantial injury
to the Company and that the Company would not have entered into this Employment
Agreement, without receiving the additional consideration offered by Cramer in
binding himself to any of these restrictions. In the event of a breach or
threatened breach by Cramer of any of these restrictions, the Company shall be
entitled to apply to any court of competent jurisdiction for an injunction
restraining Cramer from such breach or threatened breach; provided however that
the right to apply for an injunction shall not be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach.

Section 6. Confidential Ownership of Articles and Columns.

(a) Except as otherwise provided in this Employment Agreement, Cramer shall, and
shall cause his attorneys, accountants and agents (collectively, "Agents") to
agree to, keep secret and retain in strictest confidence, any and all
confidential information relating to the Company or otherwise not available to
the general public, provided that such confidential information shall not
include any information that (a) has become generally available to the public
other than as a result of a disclosure by Cramer or his Agents, or (b) was
available to Cramer or any of his Agents on a non-confidential basis from a
third party having no obligation of confidentiality to the Company, and Cramer
shall not, and shall cause his Agents not to, disclose such confidential
information to any Person other than the Company or its Agents, except as may be
required by law (in which event Cramer shall so notify the other party hereto as
promptly as practicable).

(b) All articles or columns that Cramer authors for the Company and which are in
fact published shall be owned by and belong exclusively to the Company, and
Cramer shall execute and deliver to the Company, without additional
compensation, such instruments as the Company may require from time to time to
evidence its ownership of any such articles or columns.

Section 7. No Third Party Beneficiary.

This Employment Agreement is not intended and shall not be construed to confer
any rights or remedies hereunder upon any Person, other than the parties hereto
or their permitted assigns. "Person" shall mean an individual, corporation,
partnership, limited liability company, limited liability partnership,
association, trust or other unincorporated organization or entity.

Section 8. Withholding of Taxes.

Any payments to Cramer pursuant to the terms of this Employment Agreement shall
be reduced by such amounts, if any, as are required to be withheld with respect
thereto under all present and future federal, state, and local tax laws and
regulations and other laws and regulations.

Section 9. Notices.

Unless otherwise provided herein, any notice, exercise of rights or other
communication required or permitted to be given hereunder shall be in writing
and shall be given by overnight delivery service such as Federal Express,
telecopy (or like transmission) or personal delivery against receipt or mailed
by registered or certified mail (return receipt requested), to the party to whom
it is given at such party's address set forth below such party's name on the
signature page or such other address as such party may hereafter specify by
notice to the other party hereto, with copies to the following:

For the Company: TheStreet.com, Inc.
14 Wall Street, 15th Floor
New York, New York 10005

Attention: General Counsel

For Cramer: Bruce Birenboim, Esq.
Paul, Weiss, Rifkind, Wharton & Garrison
1285 Avenue of the Americas
New York, New York 10019-6064



-and-

Eric Seiler, Esq.
Friedman Kaplan Seiler & Adelman LLP
875 Third Avenue
New York, New York 10022



Any notice or other communication shall be deemed to have been given as of the
date so personally delivered or transmitted by telecopy or like transmission or
on the next business day when sent by overnight delivery service.

Section 10. Amendment.

This Employment Agreement may be amended only by a written agreement signed by
the parties hereto.

Section 11. Binding Effect.

This Employment Agreement is not assignable by Cramer. Any assignment in
violation of this Agreement shall be null and void ab initio. None of Cramer's
rights under this Employment Agreement shall be subject to any encumbrances or
the claims of Cramer's creditors. This Employment Agreement shall be binding
upon and inure to the benefit of the Company and any successor organization
which shall succeed to substantially all of the business and property of the
Company, whether by merger, consolidation, acquisition of all or substantially
all of the assets of the Company or otherwise, including by operation of law.

Section 12. Governing Law.

This Employment Agreement shall be governed by and construed in accordance with
the internal laws of the State of New York applicable to contracts to be
performed wholly within the state, and without regard to its conflict of laws
provisions.

Section 13. Severability.

If any provision of this Employment Agreement including those contained in
Sections 5 and 6 hereof, shall for any reason be held invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions hereof shall not be affected or impaired thereby. Moreover, if any
one or more of the provisions of this Agreement, including those contained in
Sections 5 and 6 hereof, shall be held to be excessively broad as to duration,
activity or subject, such provisions shall be construed by limiting and reducing
them so as to be enforceable to the maximum went allowable by applicable law. To
the extent permitted by applicable law, each party hereto waives any Provision
of law that renders any provision of this Employment Agreement invalid, illegal
or unenforceable in any way.

Section 14. Execution in Counterparts.

This Employment Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of which shall constitute one
and the same instrument.

Section 15. Entire Agreement.

This Employment Agreement, together with each Option Agreement set forth in
Section 2(b) hereof and the Restricted Stock Agreement, sets forth the entire
agreement, and supersedes all prior agreements and understandings, both written
and oral, including the Prior Agreement, between the parties with respect to the
subject matter hereof.

Section 16. Titles and Headings.

Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any of the provisions of this Employment Agreement.

Section 17. No Cross-Default.

No default by Cramer under this Employment Agreement shall automatically
constitute a default under any other agreement with the Company.

Section 18. Duty to Mitigate.

Cramer shall have no duty to mitigate any damages payable by the Company to
Cramer hereunder.

Section 19. Consent to Jurisdiction.

Cramer hereby irrevocably submits to the jurisdiction of any New York State or
Federal court sitting in the City and County of New York in any action or
proceeding to enforce the provisions of this Agreement, and waives the defense
of inconvenient forum to the maintenance of any such action or proceeding.





IN WITNESS WHEREOF, the undersigned have executed this Employment Agreement as
of the date first written above.

> > > > > THESTREET.COM, INC.
> > > > > 
> > > > > 
> > > > > 
> > > > > By: /s/ Thomas J. Clarke, Jr.
> > > > > Thomas J. Clarke, Jr.
> > > > > Chief Executive Officer
> > > > > 
> > > > > Address: 14 Wall Street, 15th Floor
> > > > > New York, NY 10005
> > > > > 
> > > > > Telephone: 212-321-5000
> > > > > Telecopy: 212-321-5013
> > > > > Attention: Chief Executive Officer
> > > > > 
> > > > > 
> > > > > 
> > > > > 
> > > > > /s/ James Cramer
> > > > > James Cramer
> > > > > 
> > > > > Address: 14 Wall Street, 15th Floor
> > > > > New York, New York 10005
> > > > > 
> > > > > Telephone: 212-321-5228
> > > > > Telecopy: 212-321-5014